Citation Nr: 1734571	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-22 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2008.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD, from March 10, 2005 to September 23, 2008, is denied. 


FINDINGS OF FACT

1.  The Veteran served on active duty in the U.S. Army from January 1966 to June 1969.
2.  The Veteran died in February 2015 and the Appellant is the Veteran's surviving spouse.  She has been accepted as a substitute claimant for purposes of processing the claim to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See May 2015 Letter to Appellant.

3.  The Board of Veterans' Appeals (Board) last issued a decision in July 2016, remanding the matter for further evidentiary development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

4. For the period of March 10, 2005 to September 23, 2008, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD, from March 10, 2005 to September 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case has a rather complex procedural history including several rating decisions, previous Board decisions, and litigation before the United States Court of Appeals for Veterans Claims (Court).  For the sake of brevity, the Board defers to the Board's July 2016 decision, which provided an in-depth discussion of the  procedural history in this case.  

In the July 2016 Board decision, this matter was remanded to the RO to obtain relevant VA treatment records and to readjudicate the claim on appeal.  In December 2016, the RO associated with the claims file the Veteran's treatment records from the Dallas VA Medical Center, from February 2003 to February 2015.  Thereafter, the RO promptly readjudicated the claim on appeal.  The Appellant is satisfied that the RO complied with the Board's previous remand directives.  See March 2017 VA 646 Statement of Accredited Representative in Appealed Case.  Accordingly, the Board finds there has been substantial compliance with its prior remand directives and appellate review may proceed.  Stegall, 11 Vet. App. at 270-271.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the Appellant.  38 C.F.R. §§ 3.102, 4.3 (2016). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  [As an aside, these rating criteria became effective November 7, 1996, so they apply to the entire time period under consideration.  See 61 Fed. Reg. 52700  (October 8, 1996).] 

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent for PTSD during the period from March 10, 2005 to September 23, 2008 is not warranted.  The Veteran's PTSD symptoms do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411 (2016).

Throughout 2005, the Veteran's mood ranged from irritable to mildly anxious; his affect was euthymic; his thought process was logical and goal directed; his insight and judgement were intact; he was oriented to time, person, and place; and his thought content was normal without auditory verbal hallucinations, suicidal/homicidal ideations, and delusions/obsessions.  See VA treatment notes 4/6/05, 4/27/05, 06/01/05, 09/12/05, 10/17/15.  These psychological symptoms are more closely related to those contemplated by a 30 percent rating.  There is no evidence that the Veteran was experiencing symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; memory impairment; impaired judgment; and impaired abstract thinking , all of which correlate with a higher 50 percent rating.  

Similarly, in February 2006, the Veteran was noted as having mild depression, chronic sleep impairment, and anxiety without panic attacks.  These symptoms match up with the 30 percent criteria almost verbatim.  See VA treatment records, 02/07/06.  The Veteran was not experiencing  any of the symptomatology associated with a 50 percent rating.  On the contrary, the Veteran was noted to be well-groomed with cooperative behavior; he exhibited normal speech; his thought processes were coherent and goal-directed; he was free of perceptional disturbances, delusional material, or suicidal/homicidal ideations; he was alert and oriented to time, person, and place; concentration and memory, though reported as decreased, were fully intact for interview purposes; and his insight and judgment were good.  Id.

Throughout the Summer and Fall of 2006, mental status examinations consistently revealed that the Veteran was alert and oriented to person, place, and time; he was well-groomed and well-dressed with good hygiene; he maintained good eye contact and had no psychomotor retardation, agitation, or abnormal movements; his speech was normal; he had logical and goal-oriented thought process, without signs of suicidal/homicidal ideations, paranoia, bizarre delusions, or auditory visual hallucinations; his judgement an insight were fair.  See VA treatment records, 05/08/06, 08/11/06, 09/22/06.  Again, these symptoms most closely match the symptomatology contemplated by a 30 percent rating, and do not rise to the level of severity recognized for a 50 percent evaluation. 

In June 2007, the Veteran was afforded a VA examination to evaluate the Veteran's PTSD symptoms.  Upon mental status examination, the Veteran was reported as: oriented to time, date, and place; moderately well-groomed; cognitive functioning was intact, with average insight; speech was appropriate and unpressured; no evidence of delusional thinking; no evidence of hallucinations; he reported deficits with concentration and short-term memory with anxiety and intrusive thoughts; he denied plans, means, or intent to harm self or others.  The findings from this examination were consistent with a 30 percent rating and did not demonstrate psychological symptoms of such a severity to warrant a higher rating.  In October 2007, after a full review of the Veteran's claims file, the June 2007 VA examiner confirmed that additional evidence was consistent with his previous examination findings.  

In the spring of 2008, the Veteran was screened for a 12 week PTSD coping skills group therapy.  He attended all 12 sessions and actively participated in the group.  See generally 2008 VA treatment records.  In May and September 2008, the Veteran reported to his VA mental health clinician that he was experiencing anxiety and intrusive thoughts, as well as problems with concentration and short-term memory loss.  See VA treatment records, 05/20/08, 09/04/08.  Once more, these reported symptoms are consistent with a 30 percent evaluation under the rating criteria.  

The Board has considered whether the Veteran is eligible for a higher 50, 70, or 100 percent rating, but found no basis for such a rating.  The most probative VA treatment records, as described above, do not document symptoms of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra.  His disability has been characterized by physicians during this time period as mild to moderate.  Indeed, the symptoms described above do not manifest in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, the Board finds that during the period in question, the Veteran's PTSD symptomatology is most closely approximated by the currently assigned 30 percent disability rating.  To that end, the Appellant's claim for an increased rating during the applicable timeframe is denied.   

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's PTSD is manifested by sleep disturbances, mild short-term memory impairment, difficulty concentrating, anxiety, and depressed mood.  The Board finds that a referral for an extraschedular rating is not warranted because these signs, symptoms, and resulting impairment are explicitly contemplated by the rating schedule.  38 C.F.R. § 4.130 (2016).  The Board thus finds that neither the facts of the case nor the Appellant's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Lastly, the Board has considered the various lay statements of record proffered by the Veteran and Appellant in support of this claim.  See e.g., September 2008 and May 2009 lay statements.  The Board finds the clinical evidence of record to be more probative than these statements because it provides an objective depiction of the Veteran's psychological symptoms over time, versus isolated statements whose described symptoms are unsupported by expert psychological interpretation.  Since determining the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by psychiatric professionals over the Veteran and Appellant's subjective lay statements.

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent from March 10, 2005 to September 23, 2008. There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals
ATTORNEY FOR THE BOARD:  M. Galante, Associate Counsel

Copy mailed to:  Disabled American Veterans 
Department of Veterans Affairs


